Case 1:16-cv-23148-KMW Document 225 Entered on FLSD Docket 02/14/2019 Page 1 of 9

   

                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 16-23148-CV-WILLIAMS

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  PHILIP ESFORMES,

        Defendant.
  _______________________________________/

          UNITED STATES’ RESPONSE IN OPPOSITION TO DEFENDANT’S
          MOTION TO MODIFY PRELIMINARY INJUNCTION TO RELEASE
           FUNDS FOR LEGAL FEES AND EXPENSES THROUGH TRIAL

         Defendant Philip Esformes (“Esformes”) has been represented in his criminal case by

  counsel of his choice – including multiple law firms and attorneys – for over two and a half years.

  Thus, there is no constitutional issue here like the one presented in United States v. Luis, 136 S.

  Ct. 1083 (2016), where an asset freeze prevented the defendant from retaining counsel. Even if

  there were, Esformes’ request for a blank check for attorney’s fees is unreasonable, especially in

  light of the millions already released from restrained funds for his criminal defense. For these

  reasons, the Court should deny Esformes’ Motion to Modify Preliminary Injunction to Release

  Funds for Legal Fees and Expenses Through Trial (ECF No. 224) (the “Motion”).

                                          BACKGROUND

         On July 20, 2016, the United States filed this civil action pursuant to 18 U.S.C. § 1345 to

  freeze the assets of Esformes up to the amount of the health care fraud scheme for which he was

  criminally charged in a parallel case. The criminal case charges Esformes with, among other




   
Case 1:16-cv-23148-KMW Document 225 Entered on FLSD Docket 02/14/2019 Page 2 of 9

   

  things, masterminding a scheme to unlawfully cycle patients through a network of hospitals,

  skilled nursing facilities, and assisted living facilities through the payment and receipt of

  kickbacks. United States v. Esformes, No. 16-20549-Cr-Scola, ECF No. 869 (Third Superseding

  Indictment). Trial in the criminal case began on February 11, 2019 and is ongoing.

         On November 13, 2018, pursuant to the parties’ agreement in this case, the Court entered

  a Stipulated Preliminary Injunction (“PI”) pursuant to 18 U.S.C. § 1345, which authorizes the

  freezing of assets when a defendant is engaging in federal health care offenses or dissipating the

  proceeds of such offenses. The PI enjoined Esformes, as well as “all persons acting in concert and

  participation with him,” from “alienating, withdrawing, transferring, removing, dissipating, or

  otherwise disposing of, in any manner, any moneys or sums [or assets] . . . that are the proceeds

  or profits from the [Esformes’] federal health care offenses or property of an equivalent value of

  such proceeds or profits.” PI at 2, 3 ¶¶ 2-3 (ECF No. 217). Such an injunction ensures that, upon

  a criminal conviction, assets are available for purposes of forfeiture and restitution to victims.

  United States v. DBB, Inc., 180 F.3d 1277, 1284 (11th Cir. 1999).

         Also pursuant to the parties’ agreement, the Court entered a separate Order releasing

  “checks in the possession of A. Norman Knopf totaling approximately $2.8 million for the sole

  purpose of criminal defense legal services, including for trial, beginning as of August 27, 2018

  (i.e. fees and related expenses) on behalf of Philip Esformes.” Order at 1 ¶ 1 (emphasis added)

  (ECF No. 218). Prior to this agreement, Esformes had not sought the release of any frozen funds

  in this case. As he explains in his Motion, he had relied on his father to pay for his attorney’s fees.

  Motion at 2 ¶ 4. The Court’s Order further provided that, “[i]f at any point in time Mr. Esformes

  seeks funds in addition to the [$2.8 million] he would need to file a motion with the Court




                                                   2 
   
Case 1:16-cv-23148-KMW Document 225 Entered on FLSD Docket 02/14/2019 Page 3 of 9

   

  explaining why more fees are reasonable to justify the release of additional substitute assets. The

  government would have the opportunity to object to any such request.” Order at 2 ¶ 4 (ECF No.

  218). Finally, the Order provided that the preliminary injunction freezing Esformes’ substitute

  assets in this case would dissolve “upon entry of a final judgment resolving all asset forfeiture and

  restitution issues in . . . the Criminal Case.” Id. at 2 ¶ 6.

            In his current Motion, Esformes seeks “the further release of assets” “to have his legal team

  compensated for their time . . . on an hourly basis, at commercially reasonable rates that his legal

  team charges other similarly situated clients.” Motion at 1, 7. Esformes does not identify a specific

  amount for release or specific hourly rates, but rather seeks the open-ended ability to use the frozen

  funds to pay an unspecified number of attorneys an indeterminate amount through trial.

                                               ARGUMENT

            There is no constitutional basis for releasing Esformes’ assets because he has been

  represented by his counsel of choice throughout the criminal proceedings against him, including

  in his ongoing criminal trial. Moreover, the United States has already agreed to the release of

  approximately $2.8 million for Esformes’ legal fees, including for his representation at trial.

  Esformes has shown neither the need for, nor the reasonableness of, additional funds. At the

  conclusion of the ongoing criminal trial, that court can resolve any competing claims to Esformes’

  assets.

      I.       Esformes Has No Constitutional Right to the Release of Assets

            Esformes premises his current motion on the Supreme Court’s decision in Luis v. United

  States, 136 S. Ct. 1083 (2016), even though his own motion recognizes that Luis held the pretrial

  restraint of substitute assets violates the Sixth Amendment only where such assets were “needed




                                                     3 
   
Case 1:16-cv-23148-KMW Document 225 Entered on FLSD Docket 02/14/2019 Page 4 of 9

   

  to retain counsel of choice.” Motion at 2 ¶ 3 (quoting Luis, 136 S. Ct. at 1088) (emphasis added).

  In Luis, the defendant had been unable to “hire counsel to defend her in her criminal case,” as a

  result of the preliminary injunction entered pursuant to 18 U.S.C. § 1345. Luis, 136 S. Ct. at

  1088; cf. United States v. Kaley, 579 F.3d 1246, 1249-50 (11th Cir. 2009) (considering asset

  restraint under forfeiture statutes that prevented defendants from retaining counsel of choice).

  In cases where a criminal defendant has the ability to retain, or does in fact retain, counsel of

  choice, there is no constitutional violation. United States v. Marshall, No. 16-4494, 2018 WL

  5809728, at *4 (4th Cir. Nov. 6, 2018) (“Because Marshall was represented by counsel of his

  choice, there was no need for the seized funds and, thus, no Luis error.”).

                Here, the Temporary Restraining Order and subsequent Preliminary Injunction entered

  in this case have not prevented Esformes from retaining his counsel of choice. Marissel

  Descalzo, then with Carlton Fields and now with the firm of Tache, Bronis, Christianson and

  Descalzo, P.A., entered a permanent appearance on behalf of Esformes on August 1, 2016,

  shortly after Esformes was arrested in the criminal case. United States v. Esformes, No. 16-

  20549-Cr-Scola, ECF No. 55. The same day, Michael Pasano of Carlton Fields also entered a

  permanent appearance on behalf of Esformes. Id., ECF No. 56.1 In addition, Roy Black, Howard

  Srebnick, and Jackie Perczek of the law firm Black, Srebnick, Kornspan & Stumpf, P.A.

  (“BSKS”) have all entered “limited” appearances as counsel for Esformes. Id., ECF Nos. 111,

  531. Despite the “limited” qualifier, they have engaged in extensive litigation on behalf of

  Esformes in his criminal case, well beyond the scope originally specified in the notices of limited

  appearance. See id. Finally, as Esformes recognizes in the Motion, his attorneys from BSKS


                                                              
  1
      Mr. Pasano withdrew as Esformes’ counsel on December 27, 2017. Id., ECF No. 691.


                                                                 4 
   
Case 1:16-cv-23148-KMW Document 225 Entered on FLSD Docket 02/14/2019 Page 5 of 9

   

  have committed to trying the criminal case and are, in fact, currently doing so, along with other

  attorneys. Motion at 3; United States v. Esformes, No. 16-20549-Cr-Scola, ECF Nos. 1110,

  1115 (minute entries for first two trial days, listing appearances from at least six attorneys from

  three different firms on behalf of Esformes).

            Having secured the services of these attorneys, Esformes has no constitutional basis for

  seeking additional frozen funds to pay outstanding or future legal expenses. See Motion at 5 §

  8 (noting unpaid balances for January 2019 and predicting further charges for future months).

  When retained, each of these defense counsel was required to “make financial arrangements

  satisfactory to themselves and sufficient to provide for representation of each defendant until the

  conclusion of the defendant’s case at the trial level.” S.D. Fla. L.R. 88.7(a) (emphasis added).

  If counsel failed to make such arrangements when they took on Esformes’ representation, they

  can find no remedy in the Luis decision. Luis did not provide private counsel with any right to

  access properly restrained assets to pay outstanding legal bills. Rather, Luis held that criminal

  defendants have a Sixth Amendment right to a release of untainted funds needed to retain

  criminal defense counsel of choice. Esformes has exercised that right here. Because he will

  benefit from representation by counsel of choice throughout his criminal trial, he has no further

  claim under the Sixth Amendment. Whatever financial arrangements he made with the lawyers

  and firms representing him are a private matter and not within the purview of this case.

      II.      Even if There Were a Constitutional Basis for a Release of Funds, Esformes Has
               Demonstrated Neither Need Nor Reasonableness

            Both before and after the Luis decision, courts have required that defendants seeking

  access to restrained assets to pay their attorneys must demonstrate (1) a need for the restrained

  assets – meaning they have no other source for paying the attorney’s fees – and (2) that the



                                                   5 
   
Case 1:16-cv-23148-KMW Document 225 Entered on FLSD Docket 02/14/2019 Page 6 of 9

   

  amount of funds they seek is reasonable. Esformes has satisfied neither of these two prongs in

  his Motion.

         A. A Blank Check Is Not a “Reasonable Fee”

         Even if there were a constitutional basis for releasing funds in this case, the Court in Luis

  made clear that it was not authorizing a “blank check,” which is essentially what Esformes seeks

  from this Court. He has not sought a specific amount to be released from the scope of the

  preliminary injunction; he has not provided an estimate of the amount he may need to pay his

  trial team; he has not provided proposed hourly billing rates for each of the attorneys

  representing him; he has not provided any end date, as trial and post-trial proceedings could

  extend for quite some time; and he has not shown how much has already been paid to his

  attorneys through other means, so that the Court can assess the overall reasonableness of the

  attorney’s fees to be paid.

         The decision in Luis anticipated concerns that defendants may seek a blank check from

  frozen funds to pay attorneys. The plurality opinion in Luis addressed this concern and stated

  that it was not worried that “defendants will ‘be allowed to circumvent [the usual forfeiture rules]

  by using . . . funds to pay for a high, or even the highest, priced defense team [they] can find.’”

  Luis, 136 S. Ct. at 1095-96 (citation omitted); see also United States v. Marshall, No. 5:15-CR-

  36, 2016 WL 3937514, at *6 (N.D. W.Va. July 18, 2016) (“It must be noted, however, that the

  Court in Luis expressed concern over granting carte blanche for attorneys [sic] fees.”). The

  Court thus limited its holding by stating that “the defendant in this case has a Sixth Amendment

  right to use her own ‘innocent’ property to pay a reasonable fee for the assistance of counsel.”

  Luis, 136 S. Ct. at 1096 (emphasis added). The phrase “reasonable fee” would mean nothing if




                                                   6 
   
Case 1:16-cv-23148-KMW Document 225 Entered on FLSD Docket 02/14/2019 Page 7 of 9

   

  Esformes were granted the ability, as he requests in the Motion, to an unlimited amount of

  substitute assets for attorney’s fees. While Esformes’ Motion refers to the complexity of the

  criminal case against him and the large amounts alleged to have been fraudulently billed to

  Medicare, he has not and cannot demonstrate how a blank check can constitute a “reasonable

  fee.” This is especially so given the $2.8 million previously released from the scope of the

  injunction by agreement of the parties and the amounts previously paid in attorney’s fees by

  Esformes’ father, which are likely in the millions as well.         Thus, Esformes already has

  compensated his counsel at a level more than commensurate with the complexity of this case.

         B. Esformes Has Not Demonstrated a Need to Access the Frozen Assets

         Apart from reasonableness, Esformes has also failed to demonstrate a need to access the

  frozen funds to pay his attorneys. It is “settled law” that a defendant must demonstrate need to use

  restrained funds for attorney’s fees. United States v. Hernandez-Gonzalez, No. 16-20669-Cr-

  Scola/Torres, 2017 WL 2954676, at *7 (S.D. Fla. June 26, 2017), adopted by 2017 WL 3446815

  (S.D. Fla. Aug. 10, 2017).

           The requirement to show need derives from a line of cases known as Jones-Farmer, which

  together require criminal defendants to make a threshold showing of significant hardship if a court

  is to grant a post-indictment hearing challenging an asset restraint under the forfeiture statutes.

  United States v. Jones, 160 F.3d 641, 647 (10th Cir. 1998) (“As a preliminary matter, a defendant

  must demonstrate to the court’s satisfaction that she has no assets, other than those restrained, with

  which to retain private counsel and provide for herself and her family.”); United States v. Farmer,

  274 F.3d 800, 804 (4th Cir. 2001) (a defendant is entitled to a pre-trial hearing only if he makes “a

  threshold showing of need to use wrongly seized assets to pay his attorneys”). Many courts have




                                                   7 
   
Case 1:16-cv-23148-KMW Document 225 Entered on FLSD Docket 02/14/2019 Page 8 of 9

   

  followed the Jones-Farmer rule, requiring defendants to demonstrate financial need before

  granting a hearing on whether restrained assets should be released.2 Courts have also considered

  the finances of family members in assessing financial need. See United States v. Kirshenbaum,

  156 F. 3d 784, 792 (7th Cir. 1998); Hernandez-Gonzalez, 2017 WL 2954676, at *7 (noting that “a

  court may inquire into the finances of family members when assessing financial need”).

                As he explains in his Motion, Esformes has “relied on his father, who advanced the fees

  and expenses of litigating against the government while Esformes remained pretrial detained.”

  Motion at 2 § 4.3 Esformes does not explain why his father, Morris Esformes, cannot continue to

  do so through trial. Esformes’ father has an ownership interest in many of the health care facilities

  and related companies owned by Esformes, and Morris Esformes continues to receive payments

  from them. For example, the Interim Financial Manager monitoring the Esformes facilities

  recently informed the United States of a payment of $180,000 from Terrace of Kissimmee and a

  payment of $75,000 from Terrace of St. Cloud to EMI, one of several management companies

  paid by these two facilities. EMI appears to be entirely owned by Morris Esformes.4 Before

  releasing any additional frozen funds for payments to Esformes’ attorneys, the Court should


                                                              
  2
    See, e.g., United States v. Bonventre, 720 F.3d 126, 128, 130-131 (2d Cir. 2013); United States
  v. Jamieson, 427 F.3d 394, 407 (6th Cir. 2005); United States v. Yusuf, 199 F. App’x 127, 132
  (3d Cir. 2006); see also United States v. Gordon, 657 F. App’x 773, 777-78 (10th Cir. 2016)
  (applying Jones after the Supreme Court’s decision in Luis).
   
  3
   As the United States has noted, Esformes’ father has also previously paid for the legal expenses
  of other individuals implicated in the health care fraud scheme his son is accused of
  orchestrating. See United States’ Reply in Support of Its Motion for Preliminary Injunction at
  20 n.13 (ECF No. 79).
  4
    The United States also previously noted that, prior to his arrest, Esformes had made significant
  financial transfers to his father. See United States’ Reply in Support of Its Motion for
  Preliminary Injunction at 23 (ECF No. 79).


                                                                 8 
   
Case 1:16-cv-23148-KMW Document 225 Entered on FLSD Docket 02/14/2019 Page 9 of 9

   

  inquire into whether Esformes’ father, or any other family members, have the ability to pay his

  outstanding attorney’s fees through trial.

                                           CONCLUSION

         Prior to the filing of his Motion, Esformes’ assets had been restrained in this case for two

  and a half years. That restraint did not impede his ability to retain and be zealously represented

  by the lawyers of his own choosing. Having exercised his Sixth Amendment right to retain

  criminal defense counsel of choice, Esformes has no constitutional basis for seeking any additional

  release of the assets properly restrained in this case pursuant to 18 U.S.C. § 1345. Those assets

  are frozen so that they may be available for forfeiture or restitution in the criminal case, which is

  ongoing. When the criminal case concludes, the criminal court will resolve issues relating to

  forfeiture and restitution and decide how the assets frozen in this case are to be distributed. Any

  claims by Esformes’ attorneys to those assets can be made in the context of those proceedings.

  Even if Esformes had raised a constitutional issue here, he has shown neither the need to access

  the restrained assets, nor the reasonableness of a request for what is effectively a blank check.

  Esformes’ Motion should be denied.

  Dated: February 14, 2019                      Respectfully submitted,

                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY
                                                Southern District of Florida

                                           By: Susan Torres
                                               SUSAN TORRES (Florida Bar No. 133590)
                                               E-mail: Susan.Torres@usdoj.gov
                                               Assistant United States Attorney
                                               99 N.E. 4th Street
                                               Miami, Florida 33132
                                               Telephone: (305) 961-9331
                                               Attorneys for United States of America



                                                  9 
   
